DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6, drawn to a laminate.
Group II, claims 7-10, drawn to a tape winding pipe.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a laminate having a laminated structure of five or more layers wherein each layer is a resin impregnated fiber reinforced composition layer in which fibers are oriented unidirectionally, and the resin in the resin impregnated fiber reinforced composition layer is a polymer having the melting point or the glass-transition temperature of 50 to 300°C, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kismarton (US 20160009368 A1) and Masuda et al. (JPH 091713A, herein machine translation is used for all citations) as evidenced by Maddah (Polypropylene as a promising Plastic: A review, 2016, American Journal of Polymer Science, Pages 1-11 (Year: 2016)). 
Kismarton teaches a laminate having a laminated structure of five or more layers (two α layers, two β layers, and a γ layer) wherein each layer is a resin impregnated fiber reinforced composition layer in which fibers are oriented unidirectionally (Kismarton, Par. 0020-0026, 0038, Fig. 1a and 1b).
Kismarton does not teach wherein the resin in the resin impregnated fiber reinforced composition is a polymer having the melting point of the glass-transition temperature of 50 to 300°C.
Masuda teaches a laminate having a laminate structure of 5 layers wherein each layer is a resin (matrix) impregnated fiber reinforced composition layer (Masuda, Par. 0001, 0022-0026, 0029) wherein the resin in the resin impregnated fiber reinforced composition layer is a polypropylene resin (Masuda, Par. 0029), where it is well known in that art that polypropylene resins have a melting temperature of 130°C to 171°C as evidenced by Maddah (Maddah, Page 3), which lies within the claimed range of 50 to 300°C, and therefore satisfies the claimed range, see MPEP 2131.03.
Since both Kismarton and Masuda teach a laminate having a laminate structure of 5 layers wherein each layer is a resin impregnated fiber reinforced composition layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Masuda and use polypropylene as the resin in the resin impregnated fiber reinforced composition layer of Kismarton. This would lower the cost as well as improve the mechanical properties of the invention such as being lightweight and having good biaxial stress characteristics (Masuda, Par. 0009).
During a telephone conversation with Fang Liu on 1/8/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement filed 07/18/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. An English abstract or translation for JP S61074836 has not been provided.
Claim Objections
Claims 1 and 2 are objected to because of the following informalities: 
Claim 1 recites “a polymer having the melting point or the glass-transition temperature.” For purposes of clarity and uniformity with patent standards, claim 1 should recite “a polymer having a melting point or a glass-transition temperature.”
Claim 2 recites “Requirement (A-i): the layers … are each a resin impregnated fiber reinforced composition layers….” This should be amended to recite “Requirement (A-i): the layers … are each a resin impregnated fiber reinforced composition layer….”
Appropriate correction is required.
Claim Interpretation
Claims 1 and 2 recite the transitional phrase “having.” “Transitional phrases such as "having" must be interpreted in light of the specification to determine whether open or closed claim language is intended. See, e.g., Lampi Corp. v. American Power Products Inc., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000)” see MPEP 2111.03, IV. For purposes of examination, the transitional phrase “having” is interpreted as being open due to claim 1 reciting “five or more layers” and claim 2 reciting “a plurality of unit layers.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase "the resin in the resin impregnated fiber reinforced composition layer is a polymer…" which renders the claim indefinite.  It is unclear if the “resin” pertains to all of the claimed five or more layers or if the “resin” only pertains to at least one of the claimed five or more layers. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination claim 1 is interpreted as reciting “a resin in at least one of the resin impregnated fiber reinforced composition layers is a polymer….”
Claim 2 recites the limitation "The laminate according to Claim 1, having a laminated structure with a plurality of unit layers each having five layers (α-1) to (ε-1) as one unit layer" in lines 1-2.  It is unclear if the five or more layers from claim 1 are the unit layers of claim 2, the five layers (α-1) to (ε-1) of claim 2, or are other completely distinct layers. For purposes of examination claim 2 is interpreted such that the five layers (α-1) to (ε-1) are the same five or more layers of claim 1. 
Claim 2 recites the limitation "wherein the laminated structure has symmetric planes as a layer" in lines 3-4.  It is unclear if this refers to the angles of the layers being symmetrical or if the individual layers are the same as each other or if the layers are stacked in parallel to one another. For purposes of examination claim 2 is interpreted as reciting “wherein the layers are stacked in parallel to one another.”
Claim 4 recites the limitation "the angles of the layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 4 is interpreted as reciting “the angles of the orientation axes of the layer.”
Claim 5 recites the phrase “the fiber in the resin impregnated fiber reinforced composition layer is…”which renders the claim indefinite.  It is unclear if the “fiber” pertains to all of the claimed five or more layers or if the “fiber” only pertains to at least one of the claimed five or more layers. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination claim 5 is interpreted as reciting “a fiber in at least one of the resin impregnated fiber reinforced composition layers is a carbon fiber.”
Claim 6 recites the phrase “the resin in the resin impregnated fiber reinforced composition layer is…” which renders the claim indefinite.  It is unclear if the “resin” pertains to all of the claimed five or more layers or if the “resin” only pertains to at least one of the claimed five or more layers. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination claim 6 is interpreted as reciting “the resin in at least one of the resin impregnated fiber reinforced composition layers is…”
Claim 3 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since this claim depends from the claims rejected above and do not remedy the aforementioned deficiencies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kismarton (US 20160009368 A1) and Masuda et al. (JPH 091713A, herein machine translation is used for all citations) as evidenced by Maddah (Polypropylene as a promising Plastic: A review, 2016, American Journal of Polymer Science, Pages 1-11 (Year: 2016)).
 Regarding claim 1, Kismarton teaches a laminate having a laminated structure of five or more layers (two α layers, two β layers, and a γ layer) wherein each layer is a resin impregnated fiber reinforced composition layer in which fibers are oriented unidirectionally (Kismarton, Par. 0020-0026, 0038, Fig. 1a and 1b).
Kismarton does not teach wherein the resin in the resin impregnated fiber reinforced composition is a polymer having a melting point or a glass-transition temperature of 50 to 300°C.
Masuda teaches a laminate having a laminate structure of 5 layers wherein each layer is a resin (matrix) impregnated fiber reinforced composition layer (Masuda, Par. 0001, 0022-0026, 0029) wherein the resin in the resin impregnated fiber reinforced composition layer is a polypropylene resin (Masuda, Par. 0029), where it is well known in that art that polypropylene resins have a melting temperature of 130°C to 171°C as evidenced by Maddah (Maddah, Page 3), which lies within the claimed range of 50 to 300°C, and therefore satisfies the claimed range, see MPEP 2131.03.
Since both Kismarton and Masuda teach a laminate having a laminate structure of 5 layers wherein each layer is a resin impregnated fiber reinforced composition layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Masuda and use polypropylene as the resin in the resin impregnated fiber reinforced composition layer of Kismarton. This would lower the cost as well as improve the mechanical properties of the invention such as being lightweight and having good biaxial stress characteristics (Masuda, Par. 0009).
Regarding claim 2, modified Kismarton teaches the laminate according to claim 1, having a laminated structure with a plurality of unit layers each having five layers (two α layers, two β layers, and a γ layer) wherein the layers are parallel to one another (Kismarton, Par. 0020-0026, 0042, Fig. 1a, 1b, and 6). Modified Kismarton further teaches wherein the layers are each a resin impregnated fiber reinforced composition in which fibers are oriented unidirectionally (Kismarton, Par. 0020-0021, and 0038). Modified Kismarton further teaches wherein the orientation axes of the layers satisfy the following relationship: (α-1): 0° (+α), (β-1): 15°-35° (+β), (γ-1): 90° (+γ), (δ-1): (-15°)-(-35°) (-β), (ε-1): 0° (-α) (Kismarton, Par. 0023-0026). Modified Kismarton’s (α-1), (γ-1), and (ε-1) layer angles of 0°, 90°, and 0° lie within the claimed ranges of 0°, 83°-97°, and (-2°)-2° respectively, and therefore satisfy the claimed ranges, see MPEP 2131.03. Modified Kismarton’s (β-1) and (δ-1) layer angles of 15°-35° and (-15°)-(-35°) overlap the claimed ranges of 28°-42° and (-28°)-(-42°) respectively, and therefore establish a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I.
Regarding claim 3, modified Kismarton teaches the laminate according to claim 2, wherein the orientation axes of the layers satisfy the following relationship: (α-1): 0° (+α), (β-1) 15°-35° (+β), (γ-1) 90° (+γ), (δ-1): (-15°)-(-35°) (-β), (ε-1): 0° (-α) (Kismarton, Par. 0023-0026). Modified Kismarton’s (α-1), (γ-1), and (ε-1)layer angles of 0°, 90°, and 0° lie within the claimed ranges of 0°, 85°-95°, and (-2°)-2° respectively, and therefore satisfy the claimed ranges, see MPEP 2131.03. Modified Kismarton’s (β-1) and (δ-1)layer angles of 15°-35° and (-15°)-(-35°) overlap the claimed ranges of 30°-40° and (-30°)-(-40°) respectively, and therefore establish a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I.
Regarding claim 4, modified Kismarton teaches the laminate according to claim 2, wherein the angles of orientation of the (β-1) and (δ-1) layers are 15°-35° (+β) and (-15°)-(-35°) (-β) respectively, (Kismarton, Par. 0024). This results in a difference between the absolute value of the angles of orientation of the layers of 0° to 20°, which overlaps the claimed range of 8° or less, and therefore establishes a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I.
Regarding claim 5, modified Kismarton teaches the laminate according to claim 2, wherein the fiber in the resin impregnated fiber reinforced composition layer is a carbon fiber (Kismarton, Par. 0021).
Regarding claim 6, modified Kismarton teaches the laminate according to claim 2, wherein the resin in the resin impregnated fiber reinforced composition layer is a propylene-based polymer (Masuda, Par. 0029).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J KESSLER/               Examiner, Art Unit 1782                                                                                                                                                                                         

/Eli D. Strah/Primary Examiner, Art Unit 1782